
	

114 HR 4017 IH: Save Christians from Genocide Act
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4017
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Rohrabacher (for himself, Mr. King of Iowa, Mr. Chabot, Mr. Sam Johnson of Texas, Mr. Duncan of Tennessee, Mr. Kelly of Pennsylvania, Mr. Webster of Florida, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To recognize that Christians and Yazidis in Iraq, Syria, Pakistan, Iran, and Libya are targets of
			 genocide, and to provide for the expedited processing of immigrant and
			 refugee visas for such individuals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Save Christians from Genocide Act. 2.Declaration of policyCongress—
 (1)recognizes that Christians and Yazidis in Iraq, Syria, Pakistan, Iran, and Libya are targets of genocide and encourages other nations to likewise recognize the ongoing genocide and the threat of genocide to these people; and
 (2)further recognizes that such targets of genocide who are seeking admission to the United States as immigrants or refugees should be given priority and expedited processing.
			3.Emergency admission of refugees and immigrants
			(a)Refugees
 (1)Emergency refugee situation describedThe persecution of Christians and Yazidis in Iraq, Syria, Pakistan, Iran, and Libya constitutes an unforeseen emergency refugee situation, and the admission of such persecuted individuals in response to that situation is of grave humanitarian concern.
 (2)Expedited processingThe Secretary of Homeland Security shall provide for the expedited processing of the visas for aliens described in paragraph (3), and shall ensure that such applications receive first priority among applications for refugee status.
 (3)Aliens describedAn alien is described in this paragraph if the alien— (A)is a citizen or national of Iraq, Syria, Pakistan, Iran, or Libya, or in the case of an alien having no nationality, whose country of last habitual residence was Iraq, Syria, Pakistan, Iran, or Libya;
 (B)is a member of the Christian or Yazidi community; and (C)is seeking admission to the United States as a refuge under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157).
 (4)Qualification as refugeesFor purposes of qualifying as a refugee under section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)—
 (A)membership in the Christian or Yazidi community shall qualify an alien described in paragraph (3) as a member of a persecuted group; and
 (B)the requirement that an alien be outside any country of such person's nationality or, in the case of a person having no nationality, is outside any country in which such person last habitually resided, shall not apply to an alien described in paragraph (3).
					(b)Immigrants
 (1)Expedited processingThe Secretary of Homeland Security provide for the expedited processing of visas for the aliens described in paragraph (2), and shall ensure that such applications receive first priority among applications for immigrant status.
 (2)Aliens describedAn alien is described in this paragraph if the alien— (A)is a citizen or national of Iraq, Syria, Pakistan, Iran, Libya, or in the case of an alien having no nationality, whose country of last habitual residence was Iraq, Syria, Pakistan, Iran, or Libya;
 (B)is a member of the Christian or Yazidi community; and (C)is seeking admission to the United States as an immigrant under subsection (a) or (b) of section 203 of the Immigration and Nationality Act (8 U.S.C. 1153).
					
